DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stitching via of claim 3, 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 11, 12, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atkinson et al (US 2015/0282298).
Re claim 1, Atkinson et al disclose a printed circuit board comprising: a substrate (405) defining a major plane; and 
an integrated electromagnetic interference and compatibility (EMC/EMI) shielding enclosure configured to enclose the substrate, the shielding enclosure including: a metallic top layer (980) deposited on top of the major plane of the substrate so as to envelope an uppermost layer of the substrate (Fig 9); a metallic bottom layer (985) deposited on bottom of the major plane of the substrate so as to envelope a bottommost layer of the substrate (Fig 9); and a metallic side layer (965) formed along a length of one or more edges of the substrate to electrically connect the metallic top layer and the metallic bottom layer (Fig 9).
Re claim 2, wherein the metallic side layer of the EMC/EMI shielding enclosure is formed of a copper plating [0003] electrically connecting the metallic top layer and the metallic bottom layer to form an metallic enclosure disposed in propinquity to, and enveloping, the printed circuit board (Fig 9).
Re claim 10, wherein the metallic top layer and the metallic bottom layer form a continuous enclosure over the uppermost layer of the substrate and the bottommost layer of the substrate respectively (Fig 9).
Re claim 11, Atkinson et al disclose a method of manufacturing a printed circuit board comprising an integrated electromagnetic compatibility/ electromagnetic interference (EMC/EMI) shielding enclosure, the steps comprising: depositing a metallic top layer (980) on top of a substrate so as to envelope an uppermost layer of the substrate; depositing a metallic bottom layer (985) on bottom of the substrate so as to envelope a bottommost layer of the substrate; and forming a metallic side layer (965) along a length of one or more edges of the substrate to electrically connect the metallic top layer and the metallic bottom layer (Fig 9).
Re claim 12, wherein depositing the metallic side layer comprises: electroplating copper material on an edge of the substrate electrically connecting the metallic top layer and the metallic bottom layer [0003].
Re claim 20, wherein depositing the metallic top layer and the metallic bottom layer further comprises: depositing the metallic top layer and the metallic 5bottom layer to form a continuous enclosure over the uppermost layer of the substrate and the bottommost layer of the substrate respectively (Fig 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al (US 2015/0282298) in view of Kim et al (US 2016/0302301).
The teaching as discussed above does not discloses wherein the metallic side layer of the EMC/EMI shielding enclosure is formed by a plurality of stitching vias electrically connecting the metallic top layer and the metallic bottom layer (re claims 3, 13), wherein the metallic side layer of the EMC/EMI shielding enclosure is formed by two or more rows of the plurality of stitching vias (re claims 4, 14).
Kim et al teach the use of a metallic side layer (110, GND) is formed by a plurality of stitching vias (130) electrically connecting the metallic top layer and a metallic bottom layer (GND) (Figs 2, 6), wherein the metallic side layer is formed by two or more rows of the plurality of stitching vias (Fig 5b)[0045]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the stiching vias with the printed circuit board of Atkinson et al for enhancing EMI shielding.
Claim(s) 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al (US 2015/0282298) in view of Shafer et al (US 2013/0196539).
Re claims 5, 15 wherein the substrate further comprises: a first surface and a second surface (Fig 9), and a plurality of electrical connectors (415) disposed in a region of the second surface and configured to interface with one or more signal processing components disposed on the second surface (Fig 4), but does not disclose a plurality of high-density interconnect vias penetrating the first surface and extending partially through the printed circuit board toward the second surface, the high- density interconnect vias configured to interconnect at least one component to the printed circuit board; 
The teaching as discussed above does not disclose wherein the plurality of high-density interconnect vias comprise one of: blind vias, buried vias, and micro-vias (re claims 6, 16).
Shafer et al disclose a plurality of high-density interconnect vias (452, 462) penetrating the first surface and extending partially through the printed circuit board toward the second surface, the high- density interconnect vias configured to interconnect at least one component (422) to the printed circuit board, wherein the plurality of high-density interconnect vias comprise one of: blind vias [0037], [0039], buried vias, and micro-vias. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the high density interconnect vias with the circuit board of Atkinson et al for connecting to the component.

Allowable Subject Matter
Claims 7-9, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847